DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

Response to Arguments
Applicant's arguments filed on 09/24/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that Chen discloses indicating activating or deactivating “only one” repeated transmission function.  Chen fails to disclose or suggest “receiving, by the UE, control information including an indication of one or more data radio bearers (DRBs), wherein the control information has a bitmap format and includes a plurality of bits, and wherein the plurality of bits are assigned a value to indicate closing or opening of multiple data duplication transmission functions of the DRBs” (Remarks, pages 7-8)
In response to applicant’s argument, the examiner respectfully disagrees. 
Chen discloses that the LCI field in the MAC subheader indicates that the MAC CE is used for activation or deactivation of repeated transmissions (See 17/28, second paragraph).  In other words, Chen discloses activating or deactivating more than one transmission.  Activation or deactivation of repeated transmissions is equivalent to closing or opening of multiple data duplication transmission functions.
.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN-107342851-A).
As per claim 1, Chen discloses a method performed by a user equipment (UE) for controlling data duplication and transmission, the method comprising: 
receiving, by the UE, control information (Chen, page 19, Step 1: The terminal receives the RRC configuration command sent by the base station) including an indication of one or more data radio bearers (DRBs) (Chen, page 19, Step 1: Use RRC signaling to perform repeated transmission configuration on the terminal radio bearer.  The radio bearer may be…a data radio bearer DRB (Data Radio Bearer)), wherein the control information has a (Chen, page 17, the MAC command (that is, MAC CE) format 1 in which the CE Type occupies 1bit. The schematic diagrams of CE Type occupying 1bit and 2bit are shown in Figures 4 and 5, respectively.  Note that, the MAC CE is Control Element), and wherein the plurality of bits are assigned a value to indicate closing or opening of multiple data duplication transmission functions of the DRBs (Chen, page 17, second paragraph, the LCI field in the MAC subheader indicates that the MAC CE is used for activation or deactivation of repeated transmissions (equivalent to multiple data duplication transmission functions); See also page 17, last paragraph; As shown in the figure, two LCIDs are used to indicate that the MAC CE is used to activate or deactivate the repeated transmission, respectively.  LCID1=activate repetitive transmission, LCID2 = deactivate repetitive transmission)
identifying, by the UE, the DRBs indicated by the control information based on a correspondence between the control information and identification information of the DRBs (Chen, page 13, the LCID field in the MAC subheader is used to indicate that the MAC CE is used to activate or deactivate the repeated transmission, wherein the two LCID values respectively indicate the activated repeated transmission of the MAC CE or the deactivated repeated transmission of the MAC CE)
and determining, by the UE, to open or close the one or more data duplication transmission functions of the DRBs (Chen, page 19, Step 1: determines the repeated transmission configuration, that is, the radio bearer…It is determined that the two logical channels configured as the radio bearer for repeated transmission are always activated)

As per claim 5, Chen discloses the method of claim 1, wherein the control information (Chen, page 21, MCG (Master Cell Group) and SCG (Secondary Cell Group) each have an independent MAC entity… for example, if the deactivate MAC command is sent from the MCG, then deactivate the logical channel corresponding to the bearer on the MCG)

As per claim 6, Chen discloses the method of claim 5, wherein: the DRBs include a first DRB as a master cell bearer (Chen, page 21, MCG (Master Cell Group) and SCG (Secondary Cell Group) each have an independent MAC entity)
and determining to open or close the data duplication transmission function of the DRBs includes: controlling, by the UE, to open or close the one or more data duplication transmission functions of the first DRB (Chen, page 21, if the deactivate MAC command is sent from the MCG, then deactivate the logical channel corresponding to the bearer on the MCG)

As per claim 7, Chen discloses the method of claim 1, wherein the control information includes second control information from a secondary node (Chen, page 21, MCG (Master Cell Group) and SCG (Secondary Cell Group) each have an independent MAC entity… for example, if the deactivate MAC command is sent from the MCG, then deactivate the logical channel corresponding to the bearer on the MCG)

As per claim 8, Chen discloses the method of claim 7, wherein: the DRBs include a second DRB as a secondary cell bearer; and determining to open or close the data duplication transmission function of the DRBs includes: controlling, by the UE, to open or close the one or more data duplication transmission functions of the second DRB (Chen, page 21, MCG (Master Cell Group) and SCG (Secondary Cell Group) each have an independent MAC entity… In this example, both radio bearers are configured for repetitive transmission, one for continuous repetitive transmission, and one for activation or deactivation of retransmission (uplink transmission))
As per claim 19, Chen discloses a user equipment (UE) comprising: 
a processor (Chen, page 25, processor 1100)
and memory containing instructions that, when executed by the processor (Chen, page 25, the processor 1100 is used to read the program in the memory 1120), cause the UE to: 
receive control information (Chen, page 19, Step 1: receives the RRC configuration command sent by the base station) including an indication of one or more data radio bearers (DRBs) (Chen, page 19, Step 1: Use RRC signaling to perform repeated transmission configuration on the terminal radio bearer.  The radio bearer may be…a data radio bearer DRB (Data Radio Bearer)), wherein the control information has a bitmap format and includes a plurality of bits (Chen, page 17, the MAC command (that is, MAC CE) format 1 in which the CE Type occupies 1bit. The schematic diagrams of CE Type occupying 1bit and 2bit are shown in Figures 4 and 5, respectively.  Note that, the MAC CE is Control Element), and wherein the plurality of bits are assigned a value to indicate closing or opening of multiple data duplication transmission functions of the DRBs (Chen, page 17, second paragraph, the LCI field in the MAC subheader indicates that the MAC CE is used for activation or deactivation of repeated transmissions (equivalent to multiple data duplication transmission functions); See also page 17, last paragraph; As shown in the figure, two LCIDs are used to indicate that the MAC CE is used to activate or deactivate the repeated transmission, respectively.  LCID1=activate repetitive transmission, LCID2 = deactivate repetitive transmission)
identify, by the UE, the DRBs indicated by the control information based on a correspondence between the control information and identification information of the DRBs (Chen, page 13, the LCID field in the MAC subheader is used to indicate that the MAC CE is used to activate or deactivate the repeated transmission, wherein the two LCID values respectively indicate the activated repeated transmission of the MAC CE or the deactivated repeated transmission of the MAC CE)
and determine to open or close the one or more data duplication transmission functions of the DRBs (Chen, page 19, Step 1: determines the repeated transmission configuration, that is, the radio bearer…It is determined that the two logical channels configured as the radio bearer for repeated transmission are always activated)

As per claim 20, Chen discloses a non-transitory computer readable medium having stored thereon a computer program for controlling data duplication and transmission, the computer program comprising a program code which, when executed by a processor of a user equipment (UE) (Chen, page 27, the computer program instructions may also be stored in a computer readable memory that can guide a computer or other programmable data process device to work in a specific manner, so that the instructions stored in the computer readable memory…), performs steps of a method comprising: 
receiving control information (Chen, page 19, Step 1: receives the RRC configuration command sent by the base station) including an indication of one or more data radio bearers (DRBs) (Chen, page 19, Step 1: Use RRC signaling to perform repeated transmission configuration on the terminal radio bearer.  The radio bearer may be…a data radio bearer DRB (Data Radio Bearer)), wherein the control information has a bitmap format and includes a plurality of bits (Chen, page 17, the MAC command (that is, MAC CE) format 1 in which the CE Type occupies 1bit. The schematic diagrams of CE Type occupying 1bit and 2bit are shown in Figures 4 and 5, respectively.  Note that, the MAC CE is Control Element), and wherein the plurality of bits are assigned a value to indicate closing or opening of multiple data duplication transmission functions of the DRBs (Chen, page 17, second paragraph, the LCI field in the MAC subheader indicates that the MAC CE is used for activation or deactivation of repeated transmissions (equivalent to multiple data duplication transmission functions); See also page 17, last paragraph; As shown in the figure, two LCIDs are used to indicate that the MAC CE is used to activate or deactivate the repeated transmission, respectively.  LCID1=activate repetitive transmission, LCID2 = deactivate repetitive transmission)
identifying, by the UE, the DRBs indicated by the control information based on a correspondence between the control information and identification information of the DRBs (Chen, page 13, the LCID field in the MAC subheader is used to indicate that the MAC CE is used to activate or deactivate the repeated transmission, wherein the two LCID values respectively indicate the activated repeated transmission of the MAC CE or the deactivated repeated transmission of the MAC CE)
and determining to open or close one or more data duplication transmission functions of the DRBs (Chen, page 19, Step 1: determines the repeated transmission configuration, that is, the radio bearer…It is determined that the two logical channels configured as the radio bearer for repeated transmission are always activated)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-18 are rejected under 35 U.S.C. §103 as being unpatentable over Chen (CN-107342851-A) in view of  Kwon (US 2015/0092707 A1).
As per claim 9, Chen discloses the method of claim 1, Chen does not explicitly disclose wherein determining to open or close the one or more data duplication transmission functions further comprises: when the DRBs indicated by first control information from a master node or second control information from a secondary node includes a third DRB as a split bearer, determining to open or close a data duplication transmission function of the third DRB based on a preset condition. 
Kwon discloses wherein determining to open or close the one or more data duplication transmission functions further comprises: when the DRBs indicated by first control information from a master node or second control information from a secondary node includes a third DRB as a split bearer (Kwon, [0082], In the "bearer split"), determining to open or close a data duplication transmission function of the third DRB based on a preset condition (Kwon, [0140], If the UE receives activation/deactivation MAC CE messages from each of the base stations, respectively (S1730), the UE determines which base station involves which SCell configured in the UE, with respect to each SCell of the UE, based on the SCell information included in the RRC message)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kwon related to wherein determining to open or close the one or more data duplication transmission functions further comprises: when the DRBs indicated by first control information from a master node or second control information from a secondary node includes a third DRB as a split bearer, determining to open or close a data duplication transmission function of the third DRB based on a preset condition and have modified the teaching of Chen in order to ensure efficiency of the dual connectivity (Kwon, [0005])

As per claim 10, Chen in view of Kwon disclose the method of claim 9, wherein the preset condition comprises one or more of the following: 
a determination, based on a cell group in which a packet data convergence protocol (PDCP) of the third DRB is located (Kwon, [0093], In this case, PDCP, RLC, and MAC layers exist in the maser base station), that control information from a node of the group to control opening or closing of the data duplication transmission function of the third DRB (Kwon, [0140], If the UE receives activation/deactivation MAC CE messages from each of the base stations, respectively (S1730), the UE determines which base station involves which SCell configured in the UE, with respect to each SCell of the UE, based on the SCell information included in the RRC message); a determination, based on a default transmission path of the third DRB, that control information including a control node outside the default transmission path to control opening or closing of the data duplication transmission function of (Kwon, [0077-0079], A configuration in which PDCP layers are independently exist in each base station: This configuration may be referred to as an independent PDCP type)

As per claim 11, Chen in view of Kwon disclose the method of claim 10 further comprising: obtaining a key value of the third DRB; and determining, based on the key value, the cell group in which the PDCP of the third DRB is located (Kwon, [0129], Here, a LSB (Least Significant Bit) corresponding a location bit indicating an SCellIndex which is provided by the secondary base station and in which PUCCH is configured, can be defined as a reserved bit)

As per claim 12, Chen in view of Kwon disclose the method of claim 10, wherein the PDCP version of the third DRB is a long-term evolution (LTE) PDCP version or a new radio (NR) PDCP version (Kwon, [0087], an LTE system)

As per claim 13, Chen in view of Kwon disclose the method of claim 10, wherein the default transmission path is used when the data duplication transmission function is in a deactivated state (Kwon, [0139], the UE may set a selective application mode for selectively applying activation/deactivation information for SCells included in the first activation/deactivation MAC CE message)


Kwon discloses determining, according to a preset rule, which of the DRBs corresponding to first control information from a master node or second control information from a secondary node (Kwon, [0067], In order to generate a dedicated bearer, the PCRF may determine QoS determination parameters by receiving subscription information of a user from a Subscriber Profile Repository (SPR))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kwon related to determine, according to a preset rule, which of the DRBs corresponding to first control information from a master node or second control information from a secondary node and have modified the teaching of Chen in order to ensure efficiency of the dual connectivity (Kwon, [0005])

As per claim 15, Chen in view of Kwon disclose the method of claim 14, wherein the preset rule includes one or more of the following: when a DRB of the DRBs is a master cell bearer, the DRB is included in a first quantity of DRBs corresponding to the first control information; or when the DRB is a secondary cell bearer, the DRB is included in a second quantity of DRBs corresponding to the second control information (Kwon, [0067], The QoS determination parameters for the dedicated bearer may be provided by a Policy and Charging Rule Function (PCRF). In order to generate a dedicated bearer, the PCRF may determine QoS determination parameters by receiving subscription information of a user from a Subscriber Profile Repository (SPR))

As per claim 16, Chen in view of Kwon disclose the method of claim 15, wherein when the DRB is the master cell bearer, the DRB is not included in the second quantity of DRBs (Kwon, [0122], In this case, the RRC message may not include information about a base station (i.e. master base station) that provides the PCell since the PCell is involved by the master base station)

As per claim 17, Chen in view of Kwon disclose the method of claim 15, wherein when the DRB is the secondary cell bearer, the DRB is not included in the first quantity of DRBs (Kwon, [0121], the UE may only recognize information about activation/deactivation indicators for the SCells having the SCellIndexes 3, 4, and 6 from the second activation/deactivation MAC CE message by using the information (i.e. about a TAG) including SCells involved by the SeNB)

As per claim 18, Chen in view of Kwon disclose the method of claim 15, wherein the preset rule further comprises one or more of the following: when the DRB has a first packet data convergence protocol (PDCP) version (Kwon, [0093], In this case, PDCP, RLC, and MAC layers exist in the maser base station), the DRB is included in the first quantity of DRBs; or when the DRB has a second PDCP version, the DRB is included in the second quantity of DRBs (Kwon, [0067], In order to generate a dedicated bearer, the PCRF may determine QoS determination parameters by receiving subscription information of a user from a Subscriber Profile Repository (SPR))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462